DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 09/01/2021 has been entered – Claims 1, 11, and 15 are amended, Claims 6, 8-10, and 18-22 are cancelled, and Claims 30-32 are newly added. Claims 1-2, 7, 11-12, 15, 23-26, and 30-32 remain pending in the application. 

The rejection of Claims 1-2, 6-12, and 20-22 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 05/28/2021 is overcome by Applicant’s amendment. 

The rejection of Claims 1-2, 6-7, 15, 18-19, and 23-26 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2016/0164002 A1) in view of Ambrosek et al. (WO 2016/116520 A1) as previously set forth in the Non-Final Office Action mailed 05/28/2021 is herein revised to reflect the amended claim language.

Response to Arguments
Applicant’s amendments on Pages 8-10 of the response dated 09/01/2021 with respect to the rejection of the Claims 1 and 11 under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that “according to the Patent Office, Ambrosek teaches phenylether substituted organic molecules which allegedly read on the claimed compounds.” 
Examiner’s Response – The Examiner respectfully notes that the position in the previous rejection (and the rejection below) is not that Ambrosek teaches molecules which read on the claimed compounds. Rather, as outlined in greater detail below, Ambrosek teaches phenylether substituted organic molecules comprising both a donor (see AF2 group) and an acceptor (see AF1 group) wherein said donor group may be a carbazole or a phenothiazine group.
Applicant’s Argument – Applicant argues on Page 9 of the reply that “Parham merely teaches Formula (A-90) as one of countless possible chemical formulas under general Formula (1)” and that “Parham simply provides no working examples, no data or results, and no articulation of fabricating the instantly claimed compound.”
Examiner’s Response – The Examiner notes that the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP § 2123. It would have been obvious to one of ordinary skill in the art to select the compound of Formula (A-90) to modify with the secondary reference because such a selection would have been a choice from the list of exemplified compounds of Parham which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E). 
Applicant’s Argument – Applicant argues on Pages 9-10 of the reply that “Parham makes no mention of an excited state lifetime” and that “the lack of working examples or articulated methodologies for forming compounds having particular excited state lifetimes provides no reasonable expectation of success for a skilled artisan to modify Parham in the manner asserted by the Patent Office to arrive at the invention as claimed.” Applicant also notes that “there is no teaching, 
Examiner’s Response – The Examiner notes that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP § 2144 IV. As outlined in greater detail in the rejection below, Parham’s A-90 differs from the compound according to Formula (I) of the instant claim in that the donor comprises a carbazole moiety rather than a phenothiazine as required by the instant claim. It should be noted that A-90 is a compound according to Parham’s general Formula (I) wherein the –N(R4)2 moiety encompasses a phenothiazine group. However, Parham does not explicitly teach a phenothiazine donor group. In the analogous art of compounds for use in the light emitting layer of optoelectronic components, Ambrosek teaches organic molecules comprising both a donor (see AF2 group) and an acceptor (see AF1 group) and suggests specific embodiments of donor groups AF2 according to Subformula 2 including a carbazole unit (#328 – see Ambrosek-WO Pg. 47) and a phenoxazine (#41 – see Ambrosek-WO Pg. 42). Provided Subformula 2, one of ordinary skill in the art would also understand that a phenothiazine group is a suitable donor unit since the VG1 unit of Subformula 2 may be both O and S. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Parham’s A-90 by substituting the carbazole-based donor group for a phenothiazine group. Such a substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the emissive layer of the OLED of Parham and would possess the benefits taught by Parham. See MPEP § 2143 (B). Likewise, it would have been obvious to one of ordinary skill in the art to specifically select said phenothiazine donor group since it would have 
Examiner’s Response – The Examiner also notes that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP § 2145 II. As discussed in greater detail in the rejection below, A-90MOD (Parham in view of Ambrosek) is equivalent to Formula (I) of the instant claim and therefore the property wherein an excited state lifetime of the emissive compound is greater than or equal to 30 nanoseconds is considered to be inherent. 
Applicant’s Argument – Applicant argues on Page 10 of the reply that “the instant specification provides numerous working examples and descriptions which demonstrate the advantageous nature of having a compound with the claimed properties, as well as the methods and conditions for producing such compounds.”
Examiner’s Response – It is not clear if Applicant is alleging unexpected results or if these are solely statements which amount to an affirmation that the claimed subject matter functions as it was intended to function which is not relevant to the issue of nonobviousness. Note that Applicants have the burden of explaining proffered data as evidence of non-obviousness. See MPEP § 716.02(b).
Applicant’s Argument – Applicant argues on Page 10 of the reply that “there are numerous possible combinations of separators, donors, and acceptors provided by both Parham and Ambrosek, without any clear motivation or articulation as to the selection of a particular separator, donor, or acceptor [and] as such, to arrive at the invention as claimed would require substantial and undue experimentation.” Examiner’s Response – As discussed above and in the rejection below, it would have been obvious to one of ordinary skill in the art to specifically select said 
Applicant’s Argument – Applicant argues on Page 10 of the reply that “the separator of the exemplary compound of Ambrosek cited by the Patent Office differs from the separator group of Formula A-90 of Parham” and that “a skilled artisan would understand that this chemical difference would generally result in different properties of the compound.” Applicant also argues that the combination of the compounds would not “necessarily, inherently result in the structure as claimed or the emissive properties as claimed.”
Examiner’s Response – As discussed above and in the rejection below, the Examiner notes that Ambrosek teaches a list of donor groups suitable for use in a donor/acceptor-type molecule for use in the light emitting layer of an OLED including a carbazole (as in Parham’s A-90) and a phenothiazine. This teaching is the basis for the modification wherein the carbazole in Parham’s A-90 is substituted for a phenothiazine group. Such a substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the emissive layer of the OLED of Parham and would possess the benefits taught by Parham. See MPEP § 2143 (B). Regarding the present of the emissive properties as claimed, as outlined in greater detail above, the prior art combination results in the claimed compound and therefore would inherently possess the properties as claimed. 

Applicant’s amendments on Pages 10-12 of the response dated 09/01/2021 with respect to the rejection of the Claim 15 under 35 USC §103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 10-12 of the reply that it would not have been obvious to a skilled artisan to combine the teachings of Parham and Ambrosek to arrive at A-90MOD or Formula (I) for the reasons described above with respect to Claims 1 and 11.
Examiner’s Response – The Examiner respectfully disagrees for the reasons discussed above with respect to Claims 1 and 11 (see ¶ 4).  

Applicant’s amendments on Pages 12-13 of the response dated 09/01/2021 with respect to the patentability of newly added Claims 30-32 under 35 USC § 103 over the prior art of record have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 12-13 of the reply that it would not have been obvious to a skilled artisan to combine the teachings of Parham and Ambrosek to arrive at A-90MOD or Formula (I) for the reasons described above with respect to Claims 1, 11, and 15.
Examiner’s Response – The Examiner respectfully disagrees for the reasons discussed above with respect to Claims 1 and 11 (see ¶ 4).  
Applicant’s Argument – Regarding Claims 30 and 32, Applicant argues on Page 13 of the reply that “a skilled artisan would have been discouraged from looking to Ambrosek to modify the chemical formula of Parham in order to obtain a compound having a thermally activated delayed fluorescence lifetime as instantly claimed” (i.e. a thermally activated delayed fluorescence lifetime between 1 microsecond and 10 microseconds) because “Ambrosek expressly teaches an emission lifetime not exceeding 50 ps.” 
Examiner’s Response – As discussed above with respect to Claims 1 and 11 (see ¶ 4), it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP § 2144 IV. As outlined in greater detail in the rejection below, the Examiner notes that Ambrosek teaches a list of donor groups suitable for use in a donor/acceptor-type molecule for use in the light emitting layer of an OLED including a carbazole (as in Parham’s A-90) and a phenothiazine. This teaching is the basis for the modification wherein the carbazole in Parham’s A-90 is substituted for a phenothiazine group. Such a substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the emissive layer of the OLED of Parham and would possess the benefits taught by Parham. See MPEP § 2143 (B). As outlined in greater detail above, the prior art combination results in the claimed compound and therefore would inherently possess the properties as claimed, including the emissive lifetime. 
Examiner’s Response – For purposes of compact prosecution, the Examiner also notes that the portion of the reference cited (Ambrosek [4973]) which reads “have an emission lifetime not exceeding 50 ps” appears to be an error in the machine translation. See the analogous portion of Ambrosek-WO on Page 163 (and reproduced below) which translates to “have an emission lifetime of 50 µs or less.”


    PNG
    media_image1.png
    35
    415
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2, 7, 11-12, 15, 23-26, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2016/0164002 A1) in view of Ambrosek et al. (WO 2016/116520 A1), hereinafter “Ambrosek-WO”. A machine translation of Ambrosek is provided with the Office Action as is referred to hereinafter for citations as “Ambrosek-MT”.  
Regarding Claims 1, 11, 15, and 30-32, Parham discloses compounds used in an organic electroluminescent device (OLED) that display good properties such as lifetime, efficiency, and operating voltage (see [0014]). Parham teaches that these effects are achieved 
Parham teaches that the inventive compound is preferably present in an emitting layer of an electronic device (see [0098]) wherein said device comprises an electrode (see [0124]). Because the compound is located between the electrodes of the device in the emissive layer, the compound is regarded as being in electrical communication with the electrode(s) as required by Claims 1 and 31-32. Likewise, the emissive layer comprising the inventive compound is regarded to be a composition comprising said compound as required by Claims 11, 15, and 30.
Parham teaches a preferred embodiment of the inventive compounds in Formula (A-90) which is reproduced below (see Pg. 26). 

Parham A-90: 
    PNG
    media_image2.png
    206
    293
    media_image2.png
    Greyscale


	Parham’s A-90 differs from the compound according to Formula (I) of the instant claim in that the donor comprises a carbazole moiety rather than a phenothiazine as required by the instant claim. It should be noted that A-90 is a compound according to Parham’s general Formula (I) (see [0017]) wherein the –N(R4)2 moiety encompasses a phenothiazine group since each R4 may be an aromatic ring with 6 ring atoms and two adjacent R4 radicals together may 
	In the analogous art of compounds for use in the light emitting layer of optoelectronic components (see Ambrosek-MT [4987]), Ambrosek teaches phenylether substituted organic molecules comprising both a donor (see AF2 group) and an acceptor (see AF1 group) (see Ambrosek-MT [0001]-[0003] & [0069]). Ambrosek teaches that the donor group AF2 is a structure according to Subformula 2 (see Ambrosek-MT [0134] and Ambrosek-WO Pg. 21), and teaches specific embodiments of donor groups AF2 according to Subformula 2 in Table 1b (see Ambrosek-MT [0209]) including a carbazole unit (#328 – see Ambrosek-WO Pg. 47) and a phenoxazine (#41 – see Ambrosek-WO Pg. 42). Based on Ambrosek’s teachings of a phenoxazine donor unit and given Subformula 2, one of ordinary skill in the art would also understand that a phenothiazine group is a suitable donor unit since the VG1 unit of Subformula 2 may be both O and S (see Ambrosek-MT [0141]-[0143]). Furthermore, Ambrosek includes exemplary compounds wherein the donor unit is a phenothiazine group (see for example Ambrosek-WO Pg. 55). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Parham’s A-90 by substituting the carbazole-based donor group for a phenothiazine group since Parham’s general formula is open to such a donor group and since Ambrosek suggests that phenothiazines are suitable donor groups in a donor-acceptor molecule for use in the light emitting layer of an OLED. Such a substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the emissive layer of the OLED of Parham and would possess the benefits taught by Parham. See MPEP § 2143 (B). Likewise, it would have been obvious to one of ordinary skill in the art to specifically select said phenothiazine donor group since it would have been a choice from a 
	The modification above would yield the following compound, referred to herein as A-90MOD and reproduced below for comparison to Formula (I) of the instant claim.

Instant Formula (I): 
    PNG
    media_image3.png
    202
    204
    media_image3.png
    Greyscale
    A-90MOD: 
    PNG
    media_image4.png
    352
    500
    media_image4.png
    Greyscale

	
As seen from the structures above, A-90MOD (Parham in view of Ambrosek) is equivalent to Formula (I) of the instant claim. 
Concerning the property recited in Claims 1 and 11 wherein an excited state lifetime of the emissive compound is greater than or equal to 30 nanoseconds, the prior art appears silent with respect to said property. However, since A-90MOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above properties are considered to be inherent, absent evidence otherwise. Furthermore, the instant specification provides additional support for the notion that A-90MOD displays the above property. See, for example, Table 2 which indicates that XPT exhibits an excited state lifetime in the solid state of 3.3 µs. 
Concerning the property recited in Claims 15 and 31 wherein an efficiency of an emission of the emissive compound is increased in the solid state relative to solution, the prior art appears silent with respect to said property. However, since A-90MOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant 
Concerning the property recited in Claims 30 and 32 wherein the composition has a thermally activated delayed fluorescence lifetime between 1 microsecond and 10 microseconds, the prior art appears silent with respect to said property. However, since A-90MOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above properties are considered to be inherent, absent evidence otherwise. Furthermore, the instant specification provides additional support for the notion that A-90MOD displays the above property. See, for example, Table 2 which indicates that XPT exhibits a thermally activated delayed fluorescence lifetime 3.3 µs. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claims 2 and 7, Parham in view of Ambrosek teaches the device according to Claim 1 above comprising A-90MOD in the emissive layer. The prior art combination appears silent with respect to the properties wherein an intramolecular distance between the donor and acceptor is less than or equal to 5 angstroms (Claim 2) and wherein an efficiency of an emission of the emissive compound is increased in the solid state relative to solution (Claim 7). However, since A-90MOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above properties are considered to be inherent, absent evidence otherwise. Furthermore, the instant specification provides additional support for the notion that 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 12, Parham in view of Ambrosek teaches the composition according to Claim 11 above comprising A-90MOD. The prior art combination appears silent with respect to the properties wherein an intramolecular distance between the donor and acceptor is less than or equal to 5 angstroms. However, since A-90MOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above properties are considered to be inherent, absent evidence otherwise. Furthermore, the instant specification provides additional support for the notion that A-90MOD displays the above properties. See, for example, Fig. 3A & Pg. 26, line 9 which indicate that the distance between donor and acceptor for XPT is 3.423 angstroms (as required by Claim 12).
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claims 23-24, Parham in view of Ambrosek teaches the composition according to Claim 15 above comprising A-90MOD. The prior art combination appears silent 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 25, Parham in view of Ambrosek teaches the composition according to Claim 15 above comprising A-90MOD. Parham teaches that the composition comprising the inventive donor-acceptor compounds are preferably present in an emitting layer of an electronic device (see [0098]) which is located between two electrodes (see [0124]). That is to say, the two electrodes are constructed and arranged to be in electrical communication with the composition. Parham also teaches that said device is preferably an organic light emitting diode (see [0099]). 

Regarding Claim 26, Parham in view of Ambrosek teaches the organic light emitting device according to Claim 25 above comprising A-90MOD. The prior art combination appears silent with respect to the property wherein the device has a maximum electroluminescence external quantum efficiency of greater than or equal to 4% and less than or equal to 11%. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.
 










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789